

116 HR 7688 IH: Portal for Appraisal Licensing Act of 2020
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7688IN THE HOUSE OF REPRESENTATIVESJuly 20, 2020Mr. Kustoff of Tennessee (for himself and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 to establish a Portal for Appraiser Credentialing and AMC Registration Information, and for other purposes.1.Short titleThis Act may be cited as the Portal for Appraisal Licensing Act of 2020.2.Portal for Appraiser Credentialing and AMC Registration InformationSection 1103 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3332) is amended—(1)in subsection (a)—(A)in paragraph (3), by striking and at the end;(B)in paragraph (4), by striking the period on the end and inserting a semicolon;(C)in paragraph (5)—(i)by striking . The report and inserting , and which; and (ii)by striking the period on the end and inserting a semicolon;(D)in paragraph (6), by striking the period on the end and inserting ; and; and(E)by adding at the end the following:(7)establish and maintain the Portal for Appraiser Credentialing and AMC Registration Information described under subsection (c).; and(2)by adding at the end the following:(c)Portal for Appraiser Credentialing and AMC Registration Information(1)In generalThe Appraisal Subcommittee shall establish and maintain a cloud-based system to be called the Portal for Appraiser Credentialing and AMC Registration Information (the Portal), which—(A)shall provide appraisers and appraisal management companies a central depository for license, certification, and registration applications and renewals;(B)shall provide connectivity with State appraiser certifying and licensing agencies for their access to all application and renewal information, including completed qualifying and continuing education, experience logs, examination results, background check information, where applicable, and any other information the Appraisal Subcommittee determines appropriate (after consideration of any advice from the advisory committee established under paragraph (6));(C)shall make available payment of all license, certification, and registration fees and delivery of letters of good standing to State appraiser certifying and licensing agencies; and(D) may utilize an existing platform, if available.(2)Background checks(A)Access to recordsNot­with­stand­ing any other provision of law, in providing appraisal functions, the Attorney General shall provide access to all criminal history information to the appropriate State officials responsible for regulating State-licensed and State-certified appraisers or appraisal management companies to the extent criminal history background checks are required under the laws of the State for the licensing or certification of such appraisers and registering appraisal management companies.(B)AgentFor the purposes of this paragraph and in order to reduce the points of contact which the Federal Bureau of Investigation may have to maintain for purposes of subparagraph (A), the Appraisal Subcommittee may be used as a channeling agent of the States for requesting and distributing information between the Department of Justice and the appropriate State agencies.(C)Other persons requiring a background checkTo the extent FBI criminal history background checks are required under the laws of a State, appraisers and any other person that may require such a background check shall submit fingerprints to the Portal and authorize the Appraisal Subcommittee to process a criminal background check with the Federal Bureau of Investigation.(D)Treatment of background checksBackground checks completed under this paragraph shall satisfy any third-party oversight requirements imposed by Federal financial institutions regulatory agencies.(3)Additional content information(A)Education coursesFor purposes of the education information maintained by the Portal—(i)a State appraiser certifying and licensing agency may notify the Portal of which particular courses have been approved by the agency; and(ii)both education providers and State appraiser certifying and licensing agencies of States may submit to the Portal lists of individuals who have completed such courses.(B)Unique identifiersThe Appraisal Subcommittee shall use a unique identifier to identify each individual who submits an application through the Portal or otherwise makes use of the Portal. The Appraisal Subcommittee may also use a unique identifier to identify each appraisal management company that submits an application through the Portal or otherwise makes use of the Portal.(4)No effect on States’ rightsStates shall retain the ability to act independently upon license, certification, and registration applications and renewals for appraisers and appraisal management companies.(5)Treatment of feesState cre­den­tial­ing fees and any State-specific information shall continue to be provided to States by appraisers and appraisal management companies, but transmitted through the Portal via a streamlined process and application.(6)Advisory committee(A)In generalThe Appraisal Subcommittee shall establish an advisory committee to advise the Appraisal Subcommittee on the establishment of the Portal.(B)MembershipThe advisory committee shall consist of representatives of industry associations, appraisers, lenders, appraisal management companies, and State appraiser certifying and licensing agencies, to be determined by the Appraisal Subcommittee.(7)Funding(A)User feesFor the sole purpose of paying for the cost of establishing and maintaining the Portal and carrying out the background checks required under paragraph (2)(A), the Appraisal Subcommittee may charge a reasonable fee to individuals and appraisal management companies making use of the Portal. The fee shall be revenue neutral to the costs of developing and maintaining the Portal.(B)State grantsThe Appraisal Subcommittee shall make grants available to State appraiser certifying and licensing agencies, in accordance with policies to be developed by the Appraisal Subcommittee, to support the efforts of such agencies to connect State systems with the Portal..